 1   Geri N. Kahn (State Bar Number 148536)
     geri@gerinkahn.com
 2   Law Office of Geri N. Kahn
     465 California Street, Suite 609
 3   San Francisco, CA 94104
     (415) 397-5446
 4   (707) 312-8271

 5   Attorney for Plaintiff

 6

 7
                                       IN THE UNITED STATES DISTRICT COURT
 8
                                    FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
     Erik Jason Meister,                                              Case No. 2:18-cv-02779-AC
11
             Plaintiff,                                               Stipulation of 7 Day Extension of Time for
12                                                                    Plaintiff to file brief in support of Motion for
     vs.                                                              Summary Judgment; [Proposed] Order
13
     Andrew M. Saul1, Commissioner of Social
14   Security,

15           Defendant.

16
             Plaintiff, by and through his attorney of record, and Defendant, by and through his attorney of
17
     record, hereby stipulate, subject to the approval of the Court, to a 7-day extension of time for Plaintiff’s
18
     counsel to file a brief in support of his Motion for Summary Judgment, in light of the following:
19

20           1.       Plaintiff’s counsel had a family emergency last week which required travel out of town
21                    and coordination of care from hospitalization to rehabilitation. She was unable to
22                    complete the brief and needs a short extension of time to finish it.
23           2.       Plaintiff’s counsel has emailed Marcelo N. Illarmo, Esq., defendant’s counsel. On behalf
24                    of the commissioner, Patrick Snyder, Esq., has indicated that he is agreeable to a 7- day
25                    extension of time for counsel to prepare her brief.
26

27   1
      As of June 4, 2019, Andrew M. Saul is the Commissioner of Social Security. Pursuant to Rule 25(d) of the Federal Rules of
     Civil Procedure, he is substituted as Defendant. No further action needs to be taken by reason of the last sentence of section
28   205(g) of the Social Security Act, 42 U.S.C. § 405(g).
             Case No. 2:18-cv-02779-AC                1
              STIPULATION OF 7 DAY EXTENSION OF TIME FOR PLAINTIFF TO FILE BRIEF IN SUPPORT OF
                                 MOTION FOR SUMMARY JUDGMENT; [PROPOSED] ORDER
 1          3.     Should the request be granted, Plaintiff’s brief will be due on June 17, 2019, Defendant’s

 2                 reply brief on August 1, 2019, and Plaintiff’s optional response brief on August 22, 2019.

 3

 4

 5                                                      Respectfully submitted,

 6   Dated: June 10, 2019                               /s/ Geri N. Kahn
                                                        GERI N. KAHN
 7                                                      Attorney for Plaintiff
 8

 9

10   Dated: June 10, 2019                               /s/ Marcelo N. Illarmo
                                                         MARCELO N.ILLARMO as authorized by
11                                                       PATRICK SNYDER
                                                        Special Assistant United States Attorney
12                                                      (*By email authorization on June 10, 2019)

13          ORDER

14          Pursuant to stipulation, IT IS SO ORDERED.

15

16

17   Dated: June 11, 2019

18

19

20

21

22

23

24

25

26

27

28
           Case No. 2:18-cv-02779-AC                2
            STIPULATION OF 7 DAY EXTENSION OF TIME FOR PLAINTIFF TO FILE BRIEF IN SUPPORT OF
                               MOTION FOR SUMMARY JUDGMENT; [PROPOSED] ORDER
